Citation Nr: 0120350	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  96-21 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Evaluation of right ankle instability with post-traumatic 
arthritis, rated as 20 percent disabling from December 22, 
1990.



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel




INTRODUCTION

The veteran served on active duty from January 1983 to 
December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
RO that, among other things, granted a claim of entitlement 
to service connection for right ankle instability with post-
traumatic arthritis, and assigned a 10 percent evaluation 
effective from December 22, 1990.  Subsequently, the RO, by a 
September 1997 decision, re-evaluated the veteran's service-
connected right ankle disability as 20 percent disabling, 
effective from December 22, 1990.  In May 1999, the Board 
denied the claim for a higher evaluation.  Thereafter, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
1999, the veteran's representative and VA General Counsel 
filed a joint motion to vacate the Board's May 1999 decision.  
The Court vacated the Board's decision in accordance with the 
joint motion and remanded the case to the Board for further 
action.  In July 2000, the Board again denied the claim for a 
higher evaluation.  Thereafter, the veteran appealed to the 
Court.  In November 2000, the veteran's representative and VA 
General Counsel filed a joint motion to vacate the Board's 
July 2000 decision.  The Court vacated the Board's decision 
in accordance with the joint motion and again remanded the 
case to the Board for further action.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issue on 
appeal as a claim for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the rating to be assigned effective from the date of award of 
service connection-in this case, December 22, 1990.



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000).  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); see also Holliday v. Principi, 14 Vet. App. 280 
(2001).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and because of the 
specific instructions in the November 2000 joint motion, a 
remand is required in this case.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change in the 
law requires that notice be provided to a claimant as to what 
is required for a claim to be successful, and may require 
multiple notices during the pendency of the adjudication 
process.  Holliday, at 289.  In the case of Holliday v. 
Principi, it was noted that the VA Secretary had not 
promulgated implementing regulations, and that these 
regulations might in fact provide more assistance than is 
required by the Veterans Claims Assistance Act itself.  Id.  
Indeed, the Court noted that, until such regulations were 
promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, at 289-290.  In order to 
ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, scheduling the veteran for a VA orthopedic 
examination.  This is required, as pointed out in the 
November 2000 joint motion, because clarification of the 
medical evidence is necessary to determine whether the 
veteran's service-connected right ankle disability warrants a 
rating in excess of 20 percent.  Specifically, the motion 
requires that VA determine whether x-ray evidence suggests 
the presence of malunion or nonunion as contemplated by 
38 C.F.R. § 4.71a (Diagnostic Code 5262) (2000).  In 
addition, the motion requires that consideration be given to 
entitlement to separate disability ratings for arthritis and 
instability.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
The Court has held that, if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion, ordering a medical examination 
or citing recognized medical treatises in its decisions that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

To ensure that VA has met its duty to assist and to ensure 
full compliance with instructions of the joint motion, the 
case is REMANDED to the RO for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment or evaluation of 
service-connected right ankle disability 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2000).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for an examination.  
The claims folder, including additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiner for review.  The examiner should 
make all findings necessary to determine 
the current severity of the right ankle 
disability.  Any indicated studies should 
be accomplished, including x-ray studies.  
All orthopedic dysfunction due to 
service-connected right ankle disability 
should be set forth in detail.  The 
examiner should specifically indicate 
whether the veteran has malunion or 
nonunion of the right tibia or fibula.  A 
discussion should be included on whether 
previously shown deformity of the tibia 
and fibula, or the medial joint space 
widening, represented malunion or 
nonunion of either bone.  If malunion or 
nonunion of either bone is shown, the 
examiner should specifically state 
whether the veteran experiences 
"slight," "moderate," or "marked" 
ankle disability.  It should also be 
noted whether there is loose motion, 
requiring a brace.  Additionally, the 
examiner should indicate whether the 
veteran has right ankle instability, and 
if so, the degree of impairment caused 
thereby should be explained in detail.  
(The rationale for all medical opinions 
should be set forth.)

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should 
re-adjudicate the claim, considering 
whether assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  The RO should consider all 
potentially applicable rating codes, and 
consider whether a higher rating or 
separate rating is warranted for any 
manifestation(s) of service-connected 
right ankle disability.  If the benefit 
sought is denied, a supplemental 
statement of the case (SSOC) should be 
issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with the 
order of the Court.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


